In the Missouri Court of Appea[s
Eastern District

DIVISION FOUR

AMOSO REALTY, LLC, )
)

Piaintiff/Respondent, )

)

Vs. )
)

MONIQUE MILTON, )
)

Defendant/Respondent, )

)

and )
)

BRYCE WEATHERS, )
)

Proposed Intervenor/Appellant. )

Introduction

No. ED104375

Appeal from the Circuit Court
of the City of St. Louis

Honorable Paula Perl493 S.W.3d 397, 399 (Mo. banc
2016). The right to appeal is purely statutory. Buemi v. Kerckhoff, 359 S.W.Zd 16, 20 (Mo.
banc 2011). No right to appeal exists unless specifically provided for by statute. Ld. Section
512.020 provides the general mechanism for determining who may appeal in a civil case,“ it
states:

Any party to a suit aggrieved by any judgment of any trial court in any civil cause

from which an appeal is not prohibited by the constitution, nor clearly limited in
special statutory proceedings, may take his or her appeal to a court having

 

4 Weathers does not suggest any other statutory authority entitling him to appeal.

3

 

appellate jurisdiction from any: (5) Final judgment in the case or from any
special order after tinaljudgment in the cause; (Emphasis added.)

A final judgment is a prerequisite to appeiiate review, subject to exceptions not relevant

here.5 Buemi, 359 S.W.3d at 20. A final appealable judgment is a writing signed by thejudge

 

and specifically denominated “judgment” or “decree” that resolves all issues in a case and leaves

nothing for future determination Basta v. Kansas Citv Power & Light Co., 410 S.W.Bd 743, 746

 

(Mo. App. W.D. 2013); Rule 74.0i(a).

“The designation of ‘judgment’ may occur at the top of the writing, within the body of
the writing, or in a docket-sheet entry, but it must be clear from the writing that the trial
court is calling the document or docket-sheet entry a judgment.” SLJ v. RJ, 101 S.W.?>d
339, 340 (Mo. App. E.D. 2003) (emphasis added). The requirement that a trial court denominate
a writing as a “judgment” is not a mere formality; it establishes a “bright line” test to determine

when a writing is a judgment. Citv of St. Louis v. Hughes, 950 S.W.Zd 850, 853 (Mo. banc

 

199'/`).

fn §Ll, a written trial-court order did not include the word “judgment,” although the
docket entry stated, “Judgment Granted.” 101 S.W.3d at 340. This Court held that the written
order did not constitute a final judgment because the written order was not denominated a
“judgment.” I_d_. We further explained that the docket entry did not constitute a “judgment”
because it lacked another requirement of Rule 74.0i(a): it was not signed or initiated by the
judge. I_d_. We held that the two documents (the written order and the docket entry) could not
combine to create a final appealable judgment, even though the docket entry clearly referred to

the written order. §§ § We dismissed the appeal. §

 

5 Section 512.020, subsections (1)_(4), also allows appeals front a few specific interlocutory orders. None of those
subsections are relevant here.

In U, this Court followed and applied our reasoning in M on nearly identical facts.
Orfv. Orf, 208 S.W.3d 306, 307 (Mo. App. E.D. 2006). The trial court issued an order that was
not denominated a “judgment.” Ld. The corresponding docket entry stated, “Judgment Entered,”
but it was not signed or initialed by the judge. § After reviewing our analysis in _S_“[HJ,_J_, we held
that “this case involves an order that is not properly denominated, and an unsigned docket entry,
and we lackjurisdiction to consider the appeal.” igl_.

Weathers appeals from the trial court’s April 28, 2016, Order denying his motion to
intervene Similar to M and O_rf`, the trial court’s written order was not denominated a
“judgment” and the order did not contain the word “judgment." As in §_L_.[ and _Q_r;f, we
acknowledge that the corresponding docket entry stated, “SEE ORDER AND JUDGMENT.”
We further note that the docket entry included the trial judge’s typewritten name However, the
judge’s typewritten name is not a signature for the purposes of Rule 74.0l(a). § Rule 41 .08(a)
(“Documents requiring a judgc’s or commissioner’s signature may be signed by an original

signature, stamped signature or an electronic graphic representation of a signature.”); see also

 

Kearns v. New York Cmtv. Bank‘ 389 S.W.3d 294, 297 n.5 (Mo. App. W.D. 2013] (in dicta,
noting, “If` a judge’s typewritten name appears beneath the docket entry, the signing requirement
is satisfied if the judge initials the entry.”),6

As in M and _Qrf, here we have an order that has not been denominated a “judglnent”
and an unsigned docket entry, neither of which constituted a final judgment. B M, 101
S.W.3d at 340; _Q_t;f, 208 S.W.3d at 307. Because Weathers lacks a final appealablejudgment,

we dismiss this appeal. I_d.

 

5 Further, this handwritten-typewritten distinction exists with regard to judicial initials constituting a “signaturc.”
Cornnare Kessinger v. Kessinger. 935 S.W.2d 347, 349 (Mo. App. S.D. 1996) (handwrittcn initials satisfy the
signature requirement) with Grissum v. Soldi 87 S.W.Sd 915, 917 (Mo. App. S.D. 2002) (typewrittelt initials do
not).

 

Conclusion

rfhe appeal is dismissed.
KufRT s. onEi~twALD, image

James M. Dowd, P.J'., concurs
Gary M. Gaertner, Jr., J., concurs.